Case 16-14951        Doc 40     Filed 04/04/19     Entered 04/04/19 12:11:43          Desc         Page 1
                                                  of 3




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 16-14951
         William W McClinton
         Janette McClinton
                   Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Glenn Stearns, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 05/02/2016.

         2) The plan was confirmed on 07/29/2016.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 11/09/2018.

         5) The case was dismissed on 12/07/2018.

         6) Number of months from filing to last payment: 32.

         7) Number of months case was pending: 35.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $40,600.00.

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 16-14951        Doc 40      Filed 04/04/19    Entered 04/04/19 12:11:43                 Desc         Page 2
                                                  of 3



 Receipts:

         Total paid by or on behalf of the debtor             $19,253.02
         Less amount refunded to debtor                          $535.96

 NET RECEIPTS:                                                                                   $18,717.06


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                $3,977.96
     Court Costs                                                              $0.00
     Trustee Expenses & Compensation                                        $995.38
     Other                                                                    $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                 $4,973.34

 Attorney fees paid and disclosed by debtor:                    $0.00


 Scheduled Creditors:
 Creditor                                      Claim         Claim            Claim        Principal      Int.
 Name                                Class   Scheduled      Asserted         Allowed         Paid         Paid
 CAPITAL ONE BANK USA            Unsecured         642.00        667.20           667.20           0.00       0.00
 CAPITAL ONE BANK USA            Unsecured      2,251.00       1,151.04         1,151.04           0.00       0.00
 CHECK INTO CASH INC             Unsecured         200.00        293.92           293.92           0.00       0.00
 CITY OF CHICAGO DEPT OF FINANCE Unsecured         150.00         75.00            75.00           0.00       0.00
 GREATER SUBURBAN ACCEPTANCE Secured            5,204.94       5,204.94         5,204.94      4,539.83     456.39
 INTERNAL REVENUE SERVICE        Priority       6,100.00       5,484.84         5,484.84           0.00       0.00
 INTERNAL REVENUE SERVICE        Unsecured            NA         833.66           833.66           0.00       0.00
 LVNV FUNDING                    Unsecured         467.00        520.02           520.02           0.00       0.00
 MIDLAND CREDIT MGMT AGENT FOR Unsecured           164.00        244.50           244.50           0.00       0.00
 PORTFOLIO RECOVERY ASSOC        Unsecured      1,012.00       1,012.15         1,012.15           0.00       0.00
 RIVERBROOK ESTATES HOA          Secured           607.00        607.00           607.00        370.11        0.00
 SANTANDER CONSUMER USA          Secured        9,800.00       9,800.00         9,800.00      7,405.73     842.32
 SANTANDER CONSUMER USA          Unsecured            NA       6,684.55         6,684.55           0.00       0.00
 AT&T U VERSE                    Unsecured         191.00           NA               NA            0.00       0.00
 CAPITAL ONE BANK USA            Unsecured         592.00           NA               NA            0.00       0.00
 CHASE BANK                      Unsecured      8,728.00            NA               NA            0.00       0.00
 VILLAGE OF BELLWOOD             Unsecured         200.00           NA               NA            0.00       0.00
 CREDENCE                        Unsecured          38.00           NA               NA            0.00       0.00
 CREDITORS DISCOUNT              Unsecured          90.00           NA               NA            0.00       0.00
 LIBERTY MUTUAL                  Unsecured         600.00           NA               NA            0.00       0.00
 MEDICREDIT INC                  Unsecured         146.00           NA               NA            0.00       0.00
 NORTHLAND GROUP INC             Unsecured         218.00           NA               NA            0.00       0.00
 WELLS FARGO HOME MORTGAGE       Secured        8,307.22         129.34           129.34        129.34        0.00
 WELLS FARGO HOME MORTGAGE       Secured             0.00          0.00             0.00           0.00       0.00




UST Form 101-13-FR-S (9/1/2009)
Case 16-14951        Doc 40      Filed 04/04/19     Entered 04/04/19 12:11:43              Desc      Page 3
                                                   of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal             Interest
                                                            Allowed               Paid                 Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00              $0.00                $0.00
       Mortgage Arrearage                                   $129.34            $129.34                $0.00
       Debt Secured by Vehicle                           $15,004.94         $11,945.56            $1,298.71
       All Other Secured                                    $607.00            $370.11                $0.00
 TOTAL SECURED:                                          $15,741.28         $12,445.01            $1,298.71

 Priority Unsecured Payments:
        Domestic Support Arrearage                            $0.00                $0.00             $0.00
        Domestic Support Ongoing                              $0.00                $0.00             $0.00
        All Other Priority                                $5,484.84                $0.00             $0.00
 TOTAL PRIORITY:                                          $5,484.84                $0.00             $0.00

 GENERAL UNSECURED PAYMENTS:                             $11,482.04                $0.00             $0.00


 Disbursements:

         Expenses of Administration                             $4,973.34
         Disbursements to Creditors                            $13,743.72

 TOTAL DISBURSEMENTS :                                                                      $18,717.06


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 04/04/2019                             By:/s/ Glenn Stearns
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
